 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 1 of 8 Page ID #:2307




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
 6   DANIEL A. BECK (Cal. Bar No. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
 7   PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
 8         Federal Building, Suite 7516
           300 North Los Angeles Street
 9         Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                  Chung.Han@usdoj.gov
                    Daniel.Beck@usdoj.gov
12                  Jasmin.Yang@usdoj.gov
                    Paul.Green@usdoj.gov
13
     Attorneys for Respondents
14   Felicia L. Ponce and Michael Carvajal
15                           UNITED STATES DISTRICT COURT
16                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                       WESTERN DIVISION
18   LANCE AARON WILSON, et al.,                    No. CV 20-4451-MWF-MRW
19              Plaintiff-Petitioners,              JOINT REPORT OF RULE 26(f)
                                                    MEETING
20                    v.
21   FEICIA L. PONCE, in her capacity as            Honorable Michael W. Fitzgerald
     Warden of Terminal Island, et al.,             United States District Judge
22
                Defendant-Respondents.
23
24
25
26
27
28
                                                1
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 2 of 8 Page ID #:2308




 1         Plaintiff-Petitioners Maurice Smith and Edgar Vasquez (“Petitioners”) and
 2   Defendant-Respondents Felicia L. Ponce and Michael Carvajal (“Respondents”)
 3   (Petitioners and Respondents are hereinafter referred to as the “Parties”), by and through
 4   their undersigned counsel, hereby submit their Joint Report of Rule 26(f) Meeting as
 5   required by Rules 26 and 26(f) of the Federal Rules of Civil Procedure, Local Rule 26-1,
 6   and this Court’s May 4, 2021 Scheduling Notice and Order [Dkt. No. 129].
 7         On May 14, 2021, a conference of counsel was held by and between counsel for
 8   the Parties.
 9      A. STATEMENT OF THE CASE
10         Petitioners’ Position:
11         Petitioners filed this class action on May 16, 2020, on behalf of current and future
12   persons incarcerated post-conviction at FCI Terminal Island challenging the Director of
13   the Bureau of Prisons (“BOP”) and Warden of Terminal Island’s response during the
14   COVID-19 pandemic. The Complaint asserts two causes of action: (1) Unconstitutional
15   Conditions of Confinement in Violation of the Eighth Amendment to the U.S.
16   Constitution pursuant to 28 U.S.C. §§ 2241, 2243; (2) and Unconstitutional Conditions
17   of Confinement in Violation of the Eighth Amendment to the U.S. Constitution pursuant
18   to U.S. Const., Amend. VIII; 28 U.S.C. § 1331; 5 U.S.C. § 702. Petitioners assert that
19   Respondents’ response to the COVID-19 pandemic has been so poor that continued
20   incarceration at Terminal Island constitutes a violation of the Eighth Amendment.
21   Petitioners sought relief in the form of a transfer of medically-vulnerable prisoners to
22   home confinement until the circumstances at Terminal Island improve and an injunction
23   requiring Respondents to implement certain measures at Terminal Island to guard against
24   COVID-19 and its continued spread.
25         Respondents’ Position:
26         Respondents dispute the allegations in the Complaint and dispute Petitioners’
27   Eighth Amendment claims. Respondents maintain that Terminal Island’s response to
28   COVID-19 has been in accordance with the Centers for Disease Control and Prevention
                                                  2
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 3 of 8 Page ID #:2309




 1   (“CDC”) and BOP guidelines and cannot form the basis of an Eighth Amendment claim.
 2   Respondents maintain that they will prove through summary judgment or at trial that
 3   Petitioners are not entitled to permanent injunctive relief because the BOP responded
 4   diligently and appropriately to the challenges posed by the COVID-19 pandemic.
 5   Petitioners’ habeas claim was dismissed by the Court on Respondents’ motion to dismiss
 6   [Dkt. No. 91].
 7      B. SUBJECT MATTER JURISDICTION
 8         The basis for subject matter jurisdiction in this case is 28 U.S.C. § 1331, 5 U.S.C.
 9   § 702 of the Administrative Procedure Act, and Article I, § 9, cl. 2 of the United States
10   Constitution.
11      C. LEGAL ISSUES
12         The Parties anticipate that the principle issue in this case will be whether the
13   current conditions of confinement of the inmates at Terminal Island constitute a violation
14   of the Eighth Amendment.
15      D. PARTIES, EVIDENCE, ETC.
16         Petitioners are Maurice Smith and Edgar Vasquez, residents at FCI Terminal
17   Island. Petitioner Lance Aaron Wilson is no longer incarcerated at Terminal Island [Dkt.
18   No. 127]. Respondents are Felicia L. Ponce, in her capacity as Warden of Terminal
19   Island, and Michael Carvajal, in his capacity as Director of the Bureau of Prisons.
20         The Parties anticipate that percipient witnesses in the case will include residents
21   and staff at FCI Terminal Island, and that relevant documents will include BOP reports,
22   memoranda, and similar documents related to the COVID-19 pandemic. Respondents
23   also intend to call two experts at trial, as discussed below.
24      E. DAMAGES
25         Petitioners seek injunctive relief as well as attorneys’ fees and costs.
26      F. INSURANCE
27         Not applicable.
28
                                                   3
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 4 of 8 Page ID #:2310




 1      G. MOTIONS
 2         At this time, the Parties do not anticipate filing any motions to add other parties or
 3   claims, amend the pleadings, or transfer venue.
 4      H. MANUAL FOR COMPLEX LITIGATION
 5         The Parties agree that this case does not merit the use of the Manual for Complex
 6   Litigation.
 7      I. DISCOVERY
 8             1) Initial Disclosures
 9         The Parties have agreed to exchange their Rule 26(a)(1) initial disclosures on or
10   before May 28, 2021. At this time, the Parties do not propose any changes to the timing
11   or form of disclosures or discovery under the rules, or any changes to the limitations of
12   discovery under the rules of Federal Procedure.
13             2) Status of Discovery
14         Petitioners have served requests for production and interrogatories. Between May
15   29, 2020 and May 3, 2021, Respondents produced 6,419 pages of documents in this
16   action. Respondents have also responded to the 21 interrogatories issued by Petitioners.
17             3) Discovery Plan
18         Respondents anticipate serving interrogatories, requests for production, and
19   requests for admissions on Petitioners. At this time, Respondents do not anticipate taking
20   depositions of percipient witnesses.
21         Petitioners anticipate serving additional written discovery and taking a Rule
22   30(b)(6) deposition of Respondents, as well as depositions of Respondents’ experts.
23             4) Discovery Cut-off
24         The Parties propose a non-expert discovery cut-off of June 28, 2021.
25             5) Expert Discovery
26         The Parties propose the following schedule for disclosure of expert testimony:
27         Disclosure of expert witnesses:               July 9, 2021
28         Expert discovery cut-off:                     July 19, 2021
                                                  4
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 5 of 8 Page ID #:2311




 1         The Parties do not propose that any changes be made in the form or requirement
 2   for disclosure of expert testimony under Federal Rule of Civil Procedure 26(a)(2).
 3             6) Preservation of Evidence and Electronically Stored Information
 4         The Parties are not aware at this time of any particular issues concerning the
 5   disclosure, discovery, or preservation of evidence, including as this relates to
 6   electronically stored information (“ESI”).
 7             7) Privilege and Protection of Information
 8         The Court has entered Protective Orders pursuant to the Parties’ stipulation to
 9   protect information disclosed in discovery, including the medical records of inmates.
10   [Dkt. No. 35, 72.] In addition, Respondents believe that certain documents in this case
11   will be protected from disclosure by the attorney-client privilege, attorney work product
12   doctrine, the deliberative process privilege, and/or the law enforcement privilege.
13      J. DISPOSITIVE MOTIONS
14         Respondents intend to file a motion for summary judgment. The issues to be
15   determined include: (1) whether Petitioners can demonstrate deliberate indifference; (2)
16   whether Petitioners would be entitled to any relief; (3) and, whether Petitioners failed to
17   exhaust their administrative remedies.
18      K. SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION (ADR)
19         In September 2020, the Court appointed the Honorable Andrew J. Guilford as
20   mediator in this matter. [Dkt. No. 80]. The Parties engaged in settlement and mediation
21   discussions between October and December 2020 with the assistance of Judge Guilford,
22   but were not able to settle.
23      L. TRIAL ESTIMATE
24         Trial in this case will be by the Court. The Parties estimate that the trial will take
25   three to five days. Petitioners anticipate calling no more than five percipient witnesses.
26   The Respondents anticipate calling six witnesses, not including rebuttal witnesses.
27      M. TRIAL COUNSEL
28         Petitioners are represented by Terry W. Bird, Naeun Rim, and Oliver Rocos of
                                                   5
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 6 of 8 Page ID #:2312




 1   Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C., and Donald
 2   Specter, Sara Norman, Patrick Booth, Jacob Hutt, and Sophie Hart of the Prison Law
 3   Office. Respondents are represented by Assistant United States Attorneys Keith M.
 4   Staub, Chung H. Han, Daniel A. Beck, Jasmin Yang, and Paul B. Green.
 5      N. INDEPENDENT EXPERT OR MASTER
 6         Pursuant to Federal Rule of Evidence 706, the Court appointed Dr. Michael Rowe,
 7   MD as an expert to conduct a site visit of FCI Terminal Island and provide the Court
 8   with his findings. [Dkt. No. 58.] Dr. Rowe conducted a site visit on August 3 and 4,
 9   2020 and a report of his findings was submitted to the Court on August 24, 2020. [Dkt.
10   No. 74]. In February 2021, the Parties conferred with Dr. Rowe about conducting a
11   second site visit. Dr. Rowe, however, responded that he would be unwilling to conduct a
12   second site visit without clear direction from the Court. A copy of Dr. Rowe’s February
13   16, 2021 email is attached hereto as Exhibit B.
14      O. TIMETABLE
15         The Parties propose the following deadlines/dates be set in this case:
16         Last day to hear motion to amend
17               pleadings or add parties:               N/A
18         Non-expert discovery cut-off:                 June 28, 2021
19         Initial disclosure of expert witnesses:       July 9, 2021
20         Disclosure of rebuttal expert witnesses:      N/A
21         Expert discovery cut-off:                     July 19, 2021
22         Last date to file summary judgment motion: July 26, 2021
23         Last date to hear motions:                    August 30, 2021
24         Last day to conduct mediation:                Completed
25         Final pretrial conference:                    October 25, 2021
26         Court trial:                                  November 16, 2021
27         The Parties have completed the Court’s Schedule of Pretrial and Trial Dates
28   Worksheet and attach it as Exhibit A.
                                                     6
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 7 of 8 Page ID #:2313




 1      P. OTHER ISSUES
 2         Counsel for the Parties are also counsel for the parties in Torres v. Milusnic, Case
 3   No. 20-CV-4450 CBM (PVCx), a related class action regarding the conditions of
 4   confinement at FCC Lompoc. The pretrial conference in that case is scheduled for July
 5   13, 2021, with a bench trial scheduled to start on August 24, 2021.
 6
 7    Dated: May 21, 2021                      Respectfully submitted,
 8                                             TRACY L. WILKISON
                                               Acting United States Attorney
 9                                             DAVID M. HARRIS
                                               Assistant United States Attorney
10                                             Chief, Civil Division
                                               JOANNE S. OSINOFF
11                                             Assistant United States Attorney
                                               Chief, General Civil Section
12
13                                                /s/ Paul B. Green
                                               KEITH M. STAUB
14                                             CHUNG H. HAN
                                               DANIEL A. BECK
15                                             JASMIN YANG
                                               PAUL B. GREEN
16                                             Assistant United States Attorneys
17                                             Attorneys for Respondents
18
19
      Dated: May 21, 2021                      BIRD, MARELLA, BOXER, WOLPERT,
20                                             NESSIM, DROOKS, LINCENBERG &
                                               RHOW, P.C.
21                                             Terry W. Bird
                                               Dorothy Wolpert
22                                             Naeun Rim
23                                             Shoshana E. Bannett
                                               Oliver Rocos*
24                                             Christopher J. Lee
25
26
                                                  /s/ Oliver Rocos
27                                             Oliver Rocos
28                                             Attorneys for Petitioners
                                                 7
 Case 2:20-cv-04451-MWF-MRW Document 132 Filed 05/21/21 Page 8 of 8 Page ID #:2314




 1
 2    Dated: May 21, 2021                       PRISON LAW OFFICE
                                                Donald Specter
 3                                              Sara Norman*
 4                                              Patrick Booth
                                                Jacob J. Hutt
 5                                              Sophie Hart
 6
                                                   /s/ Sara Norman
 7                                              Sara Norman
 8                                              Attorneys for Petitioners
 9
10
11         *Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and
     on whose behalf the filing is submitted, concur in the filing’s content and have
12   authorized the filing.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8
